 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELAINE K. VILLAREAL,                              No. 1:15-cv-01410-DAD-EPG
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    COUNTY OF FRESNO and MARGARET
      MIMS,                                             (Doc. Nos. 112, 142)
15
                         Defendants.
16

17

18          Plaintiff Elaine Villareal is a former prisoner proceeding in forma pauperis in this civil

19   rights action filed pursuant to 42 U.S.C. § 1983. This case now proceeds on plaintiff’s claims

20   against defendants County of Fresno and Margaret Mims based on conditions of confinement.

21   (Doc. No. 95.) The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

22   § 636(b)(1)(B) and Local Rule 302.

23          On June 1, 2018, defendants moved to dismiss the operative complaint. (Doc. No. 112.)

24   On January 30, 2019, the assigned magistrate judge issued findings and recommendations,

25   recommending that the motion to dismiss be granted in part and denied in part. (Doc. No. 142.)

26   The findings and recommendations were served on the parties and contained notice that any

27   objections were to be filed within fourteen days after service. (Id. at 13.) To date, neither party

28   has filed objections, and the time in which to do so has now passed.
                                                        1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   court finds the findings and recommendations to be supported by the record and proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on January 30, 2019 (Doc. No. 142) are

 6                  adopted in full;

 7          2.      Defendants’ motion to dismiss plaintiff’s first amended complaint (Doc. No. 112),

 8                  or alternatively to strike certain portions thereof, is granted in part and denied in

 9                  part, as follows:

10                  a. This case will proceed on plaintiff’s conditions of confinement claim based on

11                     the allegedly dilapidated and decaying condition of the Fresno County South

12                     Annex Jail, including alleged conditions such as mold, fungus, crumbling

13                     walls, exposed metal, (potentially) asbestos, and an insect infestation;

14                  b. This case will also proceed on plaintiff’s conditions of confinement claim

15                     based on the alleged lack of access to outdoor exercise;

16                  c. Plaintiff’s conditions of confinement claim based on a lack of programming is

17                     dismissed;

18                  d. Plaintiff’s conditions of confinement claim based on a lack of contact visits is

19                     dismissed; and

20                  e. Defendant’s motion to dismiss or strike plaintiff’s request for punitive
21                     damages is denied.

22   IT IS SO ORDERED.
23
        Dated:     February 25, 2019
24                                                      UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                        2
